ORDER
On April 21,1991, we remanded the record in this landlord and tenant matter for more specific findings on three issues:
(1) whether the landlord’s rejection of the sign proposed by the tenant was reasonable; (2) whether forfeiture of the lease was the appropriate remedy for the tenant’s breach, see Shapiro v. Tauber, 575 A.2d 297 (D.C.1990); and (3) whether the attorneys’ fees and costs were reasonable.
After remand the trial court issued an order containing both proposed findings of facts and conclusions of law on the questions posed in our remand order, and a direction to the parties to “file memoranda suggesting alternative remedies, if any, to forfeiture for Defendant’s breach of the lease.” Subsequently, after being informed that the tenant had vacated the premises, the trial court issued a second order stating, in part, that “the issue of whether an appropriate remedy short of repossession exists is moot.” A motion by the tenant for reconsideration of that order was denied in a third order in which the trial court concluded that the landlord “prevailed on its claim of non-monetary breach of the lease and is entitled to receive attorney fees.”
The ease is now before us after a certification by the trial court of the supplemental record developed on remand (No. 90-CV-143) and the tenant’s appeal from the denial of the motion for reconsideration (No. 96-CV-628). Because the trial court only issued “proposed” findings of fact and conclusions of law in response to our first remand order, the record is not adequate to allow us to resolve the tenant’s claim that the landlord is not entitled to recover attorney fees because it did not prevail. Therefore, we must again remand the record to the trial court. On remand the trial court should issue specific findings of fact and conclusions of law in response to the questions posed in our first remand order. The trial court should also specify its reasons for concluding, in the order denying reconsideration, that the landlord “prevailed on its claim of non-monetary breach of the lease....”
Upon entry of the trial court’s order setting forth its findings and conclusions in response to this remand order, the Clerk of the Superior Court should transmit the order to this court as a supplemental record.

So ordered.